DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/21/2022.
Response to Arguments 
In the instant Amendment, claims 1, 2, 7, 9, 12 and 13 have been amended.
The drawing objection to figure 1-4 are withdrawn responding to the amendment to the draws
Applicant’s arguments on 02/21/2022, see pages 7-14, with respects to claims 1-14 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over of Jaudon et al. (U.S 2013/0332727) in view of Glenn et al. (U.S 2018/0167362) further in view of Pham (U.S 2019/0081927).
For claim 1: 
Jaudon discloses a method for configuring a control device of an automation system (see Jaudon, at least figure 1), the method comprising: 
detecting a local access token via an interface of the control device (see Jaudon, at least paragraph [0036]- [0037]; detect the access device has received an access token, generate an access token event, and transmit the access token event to the central server computer system for processing and the access token event may include the access token received at the access device; also see [0089]- [0090]); and Jaudon further discloses one or more rules may be applied to the received access token event and the identified virtual session to determine to transfer keyboard, video, and mouse (KVM) functionality for the virtual session from the second terminal to the first terminal and the rules implemented at the rules engine based on the received access token event may update (see Jaudon, at least paragraph [0089]-[0090]; [0044]; [0083]; access token receiving module may be configured to receive an access token from an access device associated with the terminal device), but does not explicitly disclose modifying, in response to detecting the local access token, at least one parameter of the control device that configures a data connection of the control device.  
Glenn, from the same or similar fields of endeavor, discloses modifying a firewall policy configuration and when dynamic DNS provider receives message from a router 104 that includes a new IP address for router and dynamic DNS provider  transmits an update message to policy configuration portal 108 that includes the hostname associated with router and the new IP address for route, the update message may include authentication information, such as a token, that authenticates the identity of dynamic DNS provider (see Glenn, at least paragraph [0009]; [0028]; [0031]; [0042]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Glenn such a modified firewall policy. The motivation for doing this is to provide a system networks where the amount of time that firewall protection is unavailable to dynamic DNS clients is reduced relative to prior approaches. 
Jaudon- Glenn does not explicitly disclose after modifying the at least one parameter, at least one of: configuring, using an external device, the control device via the data connection; and performing, using the external device, a maintenance procedure on control device via the data connection. 
Pham, from the same or similar fields of endeavor, discloses methods, systems, and media for determines that the firewall rule is to be modified to include the IP address of the user device where modifying firewalls based on dynamic IP addresses (see Pham, at least paragraph [0039]; [0042]; [0047]; firewall 314 can be a device that stores and maintains lists of IP addresses associated with user devices that are allowed to establish connections with remote computer). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Pham. The motivation for doing this is to provide a system networks can update firewall rules associated with the remote computer to include the current IP address. 
For claim 2: 
In addition to rejection in claim 2, Jaudon-Glenn-Pham further disclose the modifying the at least one parameter comprising: changing the at least one parameter from a first value that prevents communication between the control device and a network to a second value that allows the communication between the control device and the network (see Pham, at least paragraph [0023]-[0025]; the request can include an action value parameter that indicates whether the current IP address is to be added to a list of firewall rules that indicates IP addresses of devices allowed to establish connections to the remote computer, removed from a list of firewall rules). The motivation for doing this is to provide a system networks can update firewall rules associated with the remote computer to include the current IP address. 
For claim 3: 
In addition to rejection in claim 3, Jaudon-Glenn-Pham further disclose receiving at least one data element from the local access token; and selecting at least one stored value for the at least one parameter based on the received data element, the at least one parameter being modified using the selected at least one stored value (see Pham, at least paragraph [0032]; the information can include an action value that indicates a manner in which a particular firewall rule is to be modified). The motivation for doing this is to provide a system networks can update firewall rules associated with the remote computer to include the current IP address. 
For claim 4: 
In addition to rejection in claim 4, Jaudon-Glenn-Pham further disclose receiving at least one value for the at least one parameter from the local access token; and modifying the at least one parameter based on the received at least one value. 
Glenn, from the same or similar fields of endeavor, discloses (see Glenn, at least paragraph [0026]-[0030]; a policy configure to receive update message from servers includes the new IP address and policy configuration portal modifies the firewall policy configuration associated with the hostname to include the new IP address). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Glenn such modifies the firewall policy configuration associated with the hostname to include the new IP address. The motivation for doing this is to provide a system networks where that a firewall policy can be implemented for a residential home or small business that employs dynamic IP addressing. 
For claim 9: 
For claim 9, claim 9 is directed to an automation system which has similar scope as claim 1. Therefore, claim 9 remains un-patentable for the same reasons.
For claim 10: 
In addition to rejection in claim 10, Jaudon-Glenn-Pham further disclose wherein the interface is one of a wired interface and a wireless interface (see Jaudon, at least paragraph [0083]; the access device may receive the access token over a wireless connection (e.g., RFID communication, Near Field Communication (NFC)).
For claim 11: 
In addition to rejection in claim 11, Jaudon-Glenn-Pham further disclose the local access token configured to one of unidirectionally communicate with the interface and bidirectionally communicate with the interface, the local access token being one of (i) a USB memory element, (ii) a flash memory card, (iii) an active RFID tag, (iv) a passive RFID tag, (v) an NFC tag, (vi) a mobile device, and (vii) a smart card (see Jaudon, at least paragraph [0030]; Near Field Communications (NFC) data;  [0099]; smart card; [0083]; RFID, NFC). 
For claim 12: 
For claim 12, claim 12 is directed to a control device of an automation system which has similar scope as claim 1. Therefore, claim 12 remains un-patentable for the same reasons.
For claim 13: 
In addition to rejection in claim 13, Jaudon-Glenn-Pham further disclose wherein the processing unit is configured of execute a computer program to perform the detection of the local access token and the modification of the at least one parameter (see Pham, at least paragraph [0032]; the information can include an action value that indicates a manner in which a particular firewall rule is to be modified; [0018]; update firewall rules associated with the remote computer to include the current IP address). The motivation for doing this is to provide a system networks can update firewall rules associated with the remote computer to include the current IP address. 
For claim 14: 
In addition to rejection in claim 14, Jaudon-Glenn-Pham further disclose wherein the computer program is stored on a machine-readable storage medium (see Pham, at least paragraph [0060]) and claim 14 is directed to a control device of an automation system which has similar scope as claim 1. Therefore, claim 14 remains un-patentable for the same reasons. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over of Jaudon-Glenn-Pham in view of Frank et al. (U.S 2017/0048198).
For claim 5: 
In addition to rejection in claim 5, Jaudon-Glenn-Pham does not explicitly disclose resetting the modified at least one parameter as soon as the local access token is no longer detected.
Frank, from the same or similar fields of endeavor, disclose if there is no trigger signal during a heart-beat time-out interval, the requested and implemented modifications to the firewall settings will be reset automatically (see Frank, at least paragraph [0023]; [0027]-[0028]; The heart-beat time-out interval may be used to validate that the requested firewall rule change may still be needed by the application code on the server). Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Frank. The motivation for doing this is to provide a system networks where modify a firewall in the firewall infrastructure according to the received firewall rule, and enable communication with the application code through the modified firewall. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over of Jaudon-Glenn-Pham in view of Frank et al. (U.S 2017/0048198) further in view of Martinez et al. (U.S 2019/0068583).
For claim 6: 
In addition to rejection in claim 6, Jaudon-Glenn-Pham does not explicitly disclose resetting the modified at least one parameter as soon as a predetermined time period has elapsed since the at least one parameter was changed. 
Frank, from the same or similar fields of endeavor, disclose if there is no trigger signal during a heart-beat time-out interval, the requested and implemented modifications to the firewall settings will be reset automatically (see Frank, at least paragraph [0023]; [0027]-[0028]; The heart-beat time-out interval may be used to validate that the requested firewall rule change may still be needed by the application code on the server). Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Frank. The motivation for doing this is to provide a system networks where modify a firewall in the firewall infrastructure according to the received firewall rule, and enable communication with the application code through the modified firewall. 
Jaudon-Glenn-Pham-Frank does not explicitly disclose a predetermined time period has elapsed.
Martinez, from the same or similar fields of endeavor, disclose the cyclical transmission of the identification message in each case after the predefined time interval, the authentication of the first network subscriber is renewed in each case, and the validity interval is respectively restarted (see Martinez, at least paragraph [0024]; [0028]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Martinez. The motivation for doing this is to provide a system networks where it may be made possible that each network subscriber knows the identity and the services provided by each other network subscriber. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over of Jaudon-Glenn-Pham in view of Araki (U.S 2018/0270392).
For claim 7: 
In addition to rejection in claim 7, Jaudon-Glenn-Pham further disclose performing an authentication of the local access token (see Jaudon, at least paragraph [0075]; the access token event may further include an authentication configured to communicate with the terminal device to cause the terminal device to prompt a user associated with the access token for at least one authentication credential and receive the at least one authentication credential from the terminal device), but does not explicitly disclose the least one parameter being left unmodified in response to the authentication failing in response the authentication failing.
Araki, from the same or similar fields of endeavor, disclose the authentication failes, an access token is not returned (see Araki, at least paragraph [0079]; [0108]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Araki. The motivation for doing this is to provide a system networks can improve the authentication customization processing when a user logs into the imaging device. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over of Jaudon-Glenn-Pham in view of Dao et al. (U.S 2019/0254118).
For claim 8: 
In addition to rejection in claim 8, Jaudon-Glenn-Pham does not explicitly disclose the modifying the at least one parameter comprising at least one of: assigning an IP address for the control device; defining filter rules for at least one of received packet data and sent packet data; and changing access permissions for the control device (see Pham, at least abstract, figure 1, 2, paragraph [0032]-[0039]).
Dao, from the same or similar fields of endeavor, disclose management of IP addresses that are assigned to a UE and filter set is modified (see Dao, at least paragraph [0201]; [0366]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Dao. The motivation for doing this is to provide a system networks can establish a new PDU session. 
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Hammad et al. (U.S 2012/0023567) discloses the verification information may indicate the number of validation tests passed and/or failed by the verification token. Grosberg (U.S 10,360,363), discloses maintained by or for the access control management with the time parameter associated with the access token.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
06/01/2022